Friedmann, J.,
dissents and votes to affirm the order appealed from with the following memorandum: I respectfully dissent and would affirm the order of the Supreme Court, which granted the defendant’s motion pursuant to CPL 440.10, vacated his conviction, and ordered a new trial. It is well settled “that the ‘existence of an agreement between the prosecution and a witness, made to induce the testimony of the witness, is evidence which must be disclosed under Brady principles’ ” (People v Novoa, 70 NY2d 490, 496, quoting People v Cwikla, 46 NY2d 434, 441). Under the particular circumstances of this case, I agree with the Supreme Court that the record establishes that one of the People’s witnesses at trial, C.S., had effectively reached an understanding with Federal prosecutors “in which [his] cooperation [had] been exchanged for some quid pro quo on the part of the [Federal] prosecutor” (supra, at 497). Such an understanding constituted exculpatory evidence which should have been disclosed to the defendant (see, People v Novoa, supra, at 497; People v Cwikla, supra, at 442). Moreover, it is reasonably possible that the result of the trial would have been different had the People disclosed this information to the defendant (see, People v Vilardi, 76 NY2d 67, 77).